CLARK, Justice,
concurring.
I concur in affirming the trial court’s judgment, but I am unable to join without reservation in the court’s discussion of appellant’s fourth ground of error, even though I agree that the gun found on appellant’s person was not the fruit of an unlawful search.
The answer to the issue raised by appellant in his fourth ground of error is, in my view, rooted in the principles of Terry v. *945Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). I cannot agree with the court’s categorical finding that the officers who broadcast the information which led to appellant’s arrest “had the requisite probable cause to arrest and search appellant and his companions.” That statement is overbroad, and the sentence which follows it suggests that the validity of appellant’s arrest and the admissibility of the gun found on his person depended upon the broadcasting officers having had that full measure of probable cause themselves, and that the arresting officer summarily arrested and searched appellant and his companions solely on the basis of the information provided by the broadcasting officers. Neither implication is correct.
The broadcasting officers disseminated the generally accurate, but incomplete and in some respects imperfect, physical descriptions of two suspects and a getaway car after talking with the robbery victims inside the store and witnesses outside who saw two men flee in an automobile. The information they broadcast also included a specific description of the gun used in the holdup, a black .22 caliber Ruger automatic pistol. Knowing that the suspects had proceeded east on Interstate Highway 10 from the robbery site near Junction, and believing that Highway 290 was one of the two routes they were most likely to take if they continued to travel in that direction, the Sheriff of Gillespie County situated himself some six miles west of Fredericksburg at a roadside park that commanded an advantageous view of eastbound traffic on Highway 290. The Sheriff also knew that the robbery occurred at approximately 5:05 p. m., and that the distance between Junction and Fredericksburg could be traveled in approximately an hour at the legal speed limit, and he surmised that the escaping robbers would travel at the speed limit in order to avoid drawing attention to themselves. From the Sheriff’s vantage point thirty to forty feet off the roadway, he could observe eastbound traffic for about seventy-five yards as it approached him rounding a slight curve.
The getaway car had been described over the air as a light-colored, but dirty, sedan, probably a 1958 to 1962 Chevrolet. Traffic was extremely light on Highway 290, and no vehicle resembling that description came along until approximately 6:10 p. m. At that time the Sheriff observed what later proved to be a 1971 Ford four-door sedan, light green in color, and dirty, proceeding in a normal fashion toward Fredericksburg. He observed two men in the front seat of the car and was able to see that the driver’s age, hair, and shirt appeared to match the radioed description of one of the holdup men. The front-seat passenger’s clothing was not visible, as he “either scooted down or was already in a scooted down position” when the car approached the Sheriff’s location, but the officer was able to see that the passenger had a prominent mustache and otherwise matched the general description of the other robber as to age and length of hair. The passenger looked toward the Sheriff and then looked away. The driver looked back toward the Sheriff after passing him.
Not unreasonably, considering the general similarities between the physical characteristics of the men and vehicle he had just seen and those described over the police radio, and considering also that it had been approximately an hour since the robbery took place, the Sheriff stopped the vehicle to investigate. As the two men in the front seat emerged from the automobile and began to walk toward him, he noticed additional similarities between their clothing and that described over the radio. A third man, who apparently had been lying down in the back seat, also emerged from the car, and the Sheriff ordered all three men to place their hands on the trunk of the vehicle. He had advised the men that they had been stopped because they matched “pretty closely” the physical descriptions of the holdup men, and he began to pat them down for weapons. Upon finding a black .22 caliber Ruger automatic pistol stuck into the top of appellant’s boot, the Sheriff handcuffed all three men, advised them of their rights, and radioed for assistance. After he was handcuffed, the appel*946lant was observed trying to discard a “wad of bills,” which the Sheriff retrieved from the adjacent bar ditch.
If an officer can “point to specific and articulable facts which, taken together with rational inferences from those facts” reasonably warrant an immediate intrusion, an individual can be subjected to brief seizure for the purpose of a weapons search. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). The seizure, however, must be immediate, brief, and completed at the scene. Reasonable suspicion sufficient for a Terry “stop and frisk” is not enough to take the citizen to the police station for further questioning. Probable cause is required for that additional step. Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979). The articulable suspicion which justifies a “stop and frisk” does not have to be based upon the officer’s own observation, but may be based upon information supplied by another. Adams v. Williams, 407 U.S. 143, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972).
In my view the Gillespie County Sheriff had sufficient specific and articulable facts, taken together with rational inferences therefrom, to justify his investigative stop of appellant and his companions. Considering the nature of the offense they were suspected of having committed, the Sheriff was justified in patting them down for weapons at that point, especially in light of his observation of additional corroborative descriptive facts when the men emerged from the automobile. When the patdown of appellant produced a gun which matched precisely the description of the gun used in the robbery, the Sheriff’s probable cause to “stop and frisk” escalated to probable cause to secure the arrest and take the suspects into custody as he did. My purpose in pointing out these facts and the applicability of Terry principles is to make it clear that the record shows appellant and his companions were not summarily arrested and subjected to a search of their persons and vehicle on the basis of the somewhat imprecise descriptions gathered by the officers at the scene of the robbery and broadcast on the radio. I would emphasize that this appears to be an instance of the proper exercise of “stop and frisk” authority based upon reasonable suspicion, followed by the perfection of an arrest based upon probable cause arising from the patdown for weapons.
With respect to appellant’s third point of error, in which he complains that the court-appointed psychiatrist who examined him failed to file separate reports dealing with the issues of sanity and competency, appellant should not be heard to complain at all. By pre-trial motion the appellant requested that the trial court appoint a phychiatrist to examine him with respect to both competency and sanity and “direct said psychiatrist to file a written report of the examination ... includpng] with the report ... the examiner’s observations and findings pertaining to the Defendant’s competence to stand trial and defense of insanity.” The trial court granted appellant’s motion in appellant’s own terms. Appellant thus received precisely what he requested—one report containing the examiner’s observations on both competency and sanity—and has no basis for complaint on this appeal.